Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 11, 2019

                            No. 04-19-00483-CR & 04-19-00486-CR

                                    Vinay Prakash YADAV,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 15, Bexar County, Texas
                              Trial Court No. 601415, 601414
                           Honorable Melissa Vara, Judge Presiding


                                         ORDER
         On December 9, 2019, this court received appellant’s brief. The brief violates the Texas
Rules of Appellate Procedure in that it does not contain a certificate of compliance and appears
to exceed the maximum word length of 15,000 words. See TEX. R. APP. P. 9.4(i)(2)–(3)
(defining certificate of compliance as a certificate stating the number of words in the document).
It is therefore ORDERED that the brief filed by the appellant is STRICKEN from our record.
TEX. R. APP. P. 38.9. It is FURTHER ORDERED that appellant file an amended brief in
compliance with the maximum word length and containing a certificate of compliance no later
than thirty days from the date of this order.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2019.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court